Citation Nr: 1725942	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-06 162	)	DATE
	)
RECONSIDERATION	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel
INTRODUCTION

The Veteran served on active duty from October 2002 to September 2006 and from March 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The October 2012 rating decision denied entitlement to service connection for a TBI/concussion.  A notice of disagreement was received in October 2012, a statement of the case was issued in February 2013, and a substantive appeal was received in February 2013.

In May 2015, the Veteran testified at a personal hearing before a Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In November 2015, the Veterans Law Judge who held the May 2015 hearing denied the claim of entitlement to service connection for residuals of a TBI.  In September 2016, the Veteran, through his attorney, filed a motion for reconsideration based on the contention that the November 2015 decision contained an obvious error of fact.  Specifically, the Veteran contended that, contrary to the November 2015 Board decision, the Veteran had, in fact, submitted an expert medical opinion diagnosing a TBI and asserting a medical nexus between the TBI and his service.  The Veteran specifically cited a June 2015 private medical opinion that had been submitted to VA in July 2015.  

In December 2016, the Board ordered Reconsideration of the November 2015 decision.  This Order noted that the Reconsideration will replace the November 2015 Board decision on the TBI issue and constitute the final Board decision on that matter.  The case is therefore before a panel for Reconsideration.  The panel does not contain the Veterans Law Judge who had issued the November 2015 decision.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he suffered a head injury in Spring 2005 when he served in Korea.  He has stated that he was performing nuclear biological chemical training and that he fell forward, striking his head on his Kevlar suit, and lost consciousness.  He reported that he was advised to seek medical attention but that he did not do so.  (See May 2015 Board hearing testimony, page 7; June 2015 independent medical opinion, page 4.)  

The service treatment records are negative.  With respect to the existence of a present disability, the Veteran had a negative TBI screening at the Oklahoma City VA Medical Center (VAMC) in May 2010.  This screening notes that the Veteran suffered a head injury in service and that he experienced symptoms at the time of the injury.  The negative screening appears to be based on a finding that the Veteran had denied that any problems began or worsened after his reported head injury.  
Thereafter, he had a positive TBI screening at the Tulsa VA Outpatient Clinic in April 2012.  The positive April 2012 screening notes that the Veteran reported problems that began or worsened after the head injury and that he had experienced several symptoms in the past week.
 
In a June 2015 medical report, Dr. J.E. provided opinions on several orthopedic disabilities and the claimed TBI.  Dr. J.E. opined that "it is as likely as not, that [the Veteran's] head injury caused damage to cells in the brain, which caused impairment of his memory and cognitive function.  Therefore, it is [his] medical opinion, that it is as likely as not, that his traumatic brain injury is service connected."  

In recognition of the complexity of identifying and diagnosing traumatic brain injury and its residuals, VA has a protocol that veterans undergo a comprehensive VA Compensation and Pension examination conducted by a neurologist, psychiatrist, physiatrist, and/or neurosurgeon.  Dr. J.E.'s areas of specialty do not include any of these medical disciplines.  The Board finds that the Veteran should undergo a VA Compensation and Pension TBI protocol examination.  Also, updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from any and all VA facilities where the Veteran has received treatment since April 2012. 

2.  Thereafter, arrange for the Veteran to be scheduled for a VA Compensation and Pension traumatic brain injury protocol examination to ascertain whether he sustained a traumatic brain injury in service and, if so, to identify the current residuals of such brain injury.  The file must be reviewed by the examiner.  Any indicated tests or studies should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  The examiner must specifically address each of the Veteran's subjective complaints alleged to be related to the claimed in-service head injury.  The examiner must indicate the presence or absence of each claimed symptom, and for each symptom the examiner is asked to opine on the following:

Is it at least as likely as not (a 50 percent or greater probability) that the symptom is related to a head/brain injury?

3.  Thereafter, readjudicate the claim of entitlement to service connection for residuals of a TBI.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




















This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________                _____________________________
    DEBORAH W. SINGLETON			               R. FEINBERG
           Veterans Law Judge                                             Veterans Law Judge 
      Board of Veterans' Appeals                                Board of Veterans' Appeals



____________________________________
        TANYA SMITH                                         
Veterans Law Judge
Board of Veterans' Appeals                                           


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




